DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-19 are currently pending for examination.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s)  1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by  Ayush et al (US Publication No.  20210133850 A1).

  	Regarding Claim 1, Ayush teaches a method for inserting a virtual object into a virtual environment comprising: generating   (i.e. generates and displays visual information)  Para [0023] a scan (i.e. scan or photographic image of the product)  Para [0069]  of a real world object  (i.e. real world objects)  Para [0020]; 
processing (i.e. processing)  Para [0041]   the scan   (i.e. scan or photographic image of the product)  Para [0069] to identify a type  (i.e. via attributes)  Para [0018] of the real world object(i.e. real world objects)  Para [0020];
 based on the identified type  (i.e. candidate products may also include (or alternatively include) products of the same type as the user-selected virtual product, but that are different with respect to one or more attributes, such as a couch having a color and/or fabric pattern that better matches or otherwise complements the surroundings in the real-world scene captured in the AR viewpoint. In either case, note that candidate products included in the machine learning prediction are based on details captured in the AR viewpoint.)  Para [0018] of the real world object (i.e. real world objects)  Para 
generating  (i.e. generating)  Para [0035] a virtual object   (i.e. the virtual object)   Para [0023] that resembles the real world object  (i.e. display additional products that functionally or stylistically complement the virtual product based on the types of real-world objects and/or the types of virtual products displayed in the AR viewpoint of the user)  Para [0023]; 
based on the identified type  (i.e. identified objects)  Para [0021] and (i.e. based on identified objects)  Para [0067]  of the real world object  (i.e. the viewpoint 300 includes the interior room with the various real-world objects of FIG. 2, including the sofa A and the bookshelf B. The viewpoint 300 further includes at least one virtual product, such as a table C. The table C can be selected by the customer or recommended to the customer by comparing the sofa A and/or the bookshelf B to an inventory of products for sale, such as an inventory of tables. The viewpoint 300 is thus a virtual visualization of the interior room as it would appear to a person standing in the room from the vantage point of the camera used to capture the image if the virtual product were actually physically present, enabling the customer to evaluate the suitability or desirability of purchasing a physical equivalent of the virtual product )  Para [0058], 
assigning a functionality to the virtual object  (i.e. candidate products may also include (or alternatively include) products of the same type as the user-selected virtual product, but that are different with respect to one or more attributes, such as a couch having a color and/or fabric pattern that better matches or otherwise complements the surroundings in the real-world scene captured in the AR viewpoint. In either case, note 
the functionality defining an action capable of being performed by the virtual object  (i.e. candidate products may also include (or alternatively include) products of the same type as the user-selected virtual product, but that are different with respect to one or more attributes, such as a couch having a color and/or fabric pattern that better matches or otherwise complements the surroundings in the real-world scene captured in the AR viewpoint. In either case, note that candidate products included in the machine learning prediction are based on details captured in the AR viewpoint.)  Para [0018]in a virtual environment  (i.e. interactions indicate that the user has finished positioning a virtual product within a camera image of a given scene and in a desired location among the real-world objects captured in the scene, as viewed in the camera image )  Para [0027];
 deploying   (i.e. relevant to the user based on the user's interaction with the AR environment. )  Para [0031] the virtual object in the virtual environment  (i.e. virtual objected… virtual products)  Para [0041].   	Regarding Claim 2, Ayush teaches wherein generating the scan of the real world object includes capturing one or more images of the real world object  (i.e. more virtual objects or products that are virtually present in the camera image. A given viewpoint can be determined, for example, by detecting that the user interactions indicate that the user has finished positioning a virtual product within a camera image of a given scene and in a desired location among the real-world objects captured in the scene, as viewed in the 

	Regarding Claim 12, Ayush teaches a method for inserting a virtual object into a virtual environment, comprising:
 receiving a 2D drawing of a real world object;  Figure 5A, whole figure infra:


    PNG
    media_image1.png
    319
    347
    media_image1.png
    Greyscale

processing the 2D drawing to identify a type of the real world object
(i.e. Figure 7, whole figure) infra

    PNG
    media_image2.png
    827
    603
    media_image2.png
    Greyscale
; 

assigning a functionality to the virtual object  (i.e. candidate products may also include (or alternatively include) products of the same type as the user-selected virtual product, but that are different with respect to one or more attributes, such as a couch having a color and/or fabric pattern that better matches or otherwise complements the surroundings in the real-world scene captured in the AR viewpoint. In either case, note that candidate products included in the machine learning prediction are based on details captured in the AR viewpoint.)  Para [0018], 
the functionality defining an action capable of being performed by the virtual object  (i.e. candidate products may also include (or alternatively include) products of the same type as the user-selected virtual product, but that are different with respect to one or more attributes, such as a couch having a color and/or fabric pattern that better 
 deploying   (i.e. relevant to the user based on the user's interaction with the AR environment. )  Para [0031] the virtual object in the virtual environment  (i.e. virtual objected… virtual products)  Para [0041].   	Regarding Claim 13, Ayush teaches wherein receiving the 2D drawing of the real world object includes receiving touchscreen input that creates the 2D drawing  (i.e. touch sensitive display device)  Para [0047].   	Regarding Claim 14, Ayush teaches wherein processing the 2D drawing  (Figure 5A, whole figure, supra)  to identify the type of the real world object includes applying a machine learning model to recognize the type of the real world object based on the 2D drawing based on the identified type  (i.e. identified objects)  Para [0021] and (i.e. based on identified objects)  Para [0067]  of the real world object  (i.e. the viewpoint 300 includes the interior room with the various real-world objects of FIG. 2, including the sofa A and the bookshelf B. The viewpoint 300 further includes at least one virtual product, such as a table C. The table C can be selected by the customer or 
assigning a functionality to the virtual object  (i.e. candidate products may also include (or alternatively include) products of the same type as the user-selected virtual product, but that are different with respect to one or more attributes, such as a couch having a color and/or fabric pattern that better matches or otherwise complements the surroundings in the real-world scene captured in the AR viewpoint. In either case, note that candidate products included in the machine learning prediction are based on details captured in the AR viewpoint.)  Para [0018], 
the functionality defining an action capable of being performed by the virtual object  (i.e. candidate products may also include (or alternatively include) products of the same type as the user-selected virtual product, but that are different with respect to one or more attributes, such as a couch having a color and/or fabric pattern that better matches or otherwise complements the surroundings in the real-world scene captured in the AR viewpoint. In either case, note that candidate products included in the machine learning prediction are based on details captured in the AR viewpoint.)  Para [0018]in a virtual environment  (i.e. interactions indicate that the user has finished positioning a virtual product within a camera image of a given scene and in a desired 
 deploying   (i.e. relevant to the user based on the user's interaction with the AR environment. )  Para [0031] the virtual object in the virtual environment  (i.e. virtual objected… virtual products)  Para [0041] and  (i.e. machine learning system prediction system)  Para [0086].



			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Aysh et al. (US Publication No.  2021/0133850 A1), “Machine learning predictions of recommended product in augmented reality environments”,  November 6, 2019.  

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
(703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

	/DIANE D MIZRAHI/            Primary Examiner, Art Unit 2647                                                                                                                                                                                            
Diane.Mizrahi@USPTO.gov